            Case 3:20-cv-00479-LRH-CLB Document 36 Filed 08/17/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                                   UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF NEVADA
13
     RICKIE STEVENS,                                     Case No.: 3:20-CV-0479-LRH-CLB
14
                Plaintiff,
15
     vs.
16
                                                         ORDER OF DISMISSAL WITH
17
     UNIFY FINANCIAL CREDIT UNION,                       PREJUDICE AS TO EXPERIAN
     EXPERIAN INFORMATION                                INFORMATION SOLUTIONS, INC., AND
18   SOLUTIONS, INC., and TRANSUNION,                    TRANSUNION, LLC
     LLC,
19
                       Defendants.
20

21
                       Plaintiff, Rickie Stevens (“Plaintiff”), and Defendants, Experian Information
22
     Solutions, Inc. (“EXPERIAN”), and TRANSUNION, LLC (“TRANSUNION”) collectively
23

24   through their undersigned counsel, and pursuant to Federal Rule of Civil Procedure

25   41(a)(1)(A)(ii), hereby stipulate to the dismissal of Plaintiff’s claims in this action, with prejudice,
26
     against Experian Information Solutions, Inc., and Transunion, LLC. Parties will bear their own
27
     fees and costs.
28
                                                             Dated: August 16, 2021
                                                       -1-
     Case 3:20-cv-00479-LRH-CLB Document 36 Filed 08/17/21 Page 2 of 2



 1                                         By: /s/ Jeffrey Lohman
                                           Jeffrey Lohman, Bar #032315
 2
                                           (Pro Hac Vice)
 3                                         The Law Office of Jeffrey Lohman, P.C.
                                           28544 Old Town Front St., Ste. 201
 4                                         Temecula, CA 92590
                                           Tel. (866) 329-9217
 5
                                           Fax (714) 362-0096
 6                                         E: JeffL@jlohman.com
                                           Attorney for Plaintiff, Rickie Stevens
 7

 8

 9                                         By: /s/ Jennifer L. Braster (with consent)
                                           Jennifer L. Braster, NV Bar No. 9982
10                                         NAYLOR & BRASTER
                                           1050 Indigo Drive, Suite 200
11
                                           Las Vegas, NV 89145
12                                         (T) (702) 420-7000
                                           (F) (702) 420-7001
13                                         jbraster@nblawnv.com
14
                                           Attorneys for Defendant, Experian
15                                         Information Solutions, Inc.

16

17
                                           By: Jennifer Bergh
18                                         Jennifer Bergh, NV Bar No. 14480
                                           jbergh@qslwm.com
19                                         2001 Bryan Street, Suite 1800
                                           Dallas, Texas 75201
20
                                           (214) 560-5460
21                                         (214) 871-2111 Fax
                                           Attorneys for Defendant, TransUnion, LLC
22

23

24                          IT IS SO ORDERED

25
                            LARRY R. HICKS
26
                            United States District Judge
27
                            Dated: August 17, 2021.
28


                                     -2-
